Robertson, J.
Unless the entry by the plaintiff on the premises was a surrender, he is entitled to recover from the defendant all the back rent due him, except what he may receive from the premises. There was no necessity for the plaintiff to set forth the receipt by him of any money. If he chooses to waive part of his claim, or give the defendant credit for any sums, he has a right to do so; but he is not bound to go further, and show the persons from whom he received the sums. If the defendant needs any information for his defence, he must obtain it in some other way. The Code provides for the mode of obtaining items of an account (§ 158), if this be one. At all events, the plaintiff is not bound to furnish the defendant with the particulars of his offset.
The motion must be denied, with $1 costs.